 Case 1:20-cr-00551-MKB Document 1 Filed 12/02/20 Page 1 of 4 PageID #: 1
                                                                                      5:12 pm, Dec 02, 2020




KDE:DGR
F. #2016R01326

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------X
UNITED STATES OF AMERICA                              INDICTMENT
                                                               1:20-cr-00551(MKB)(CLP)
      - against-                                      Cr. N o . - - - - - - - - - - -
                                                      (T. 26, U.S.C., § 7201; T. 18, U.S.C.
HERMAN SEGAL,                                          §§ 2 and 3551 et seq.)

                        Defendant.

---------------------------X

THE GRAND JURY CHARGES:

                                     INTRODUCTION

              At all times relevant to this Indictment, unless otherwise indicated:

              1.     The defendant HERMAN SEGAL, a resident of Brooklyn, New York,

was the sole managing member of 432 West 162 Street Acquisition LLC, a New York State

limited liability company.

              2.     During the 2014 tax year, using 432 West 162 Street Acquisition LLC,

the defendant HERMAN SEGAL purchased and sold real property located at 432 West

162nd Street, New York, New York. Through the purchase and sale of the property,

SEGAL generated more than $1 million in revenue for 432 West 162 Street Acquisition LLC

and earned SEGAL a substantial profit as the managing member of 432 West 162 Street

Acquisition LLC.

              3.     The defendant HERMAN SEGAL concealed the revenue generated

through the sale of 432 West 162nd Street, New York, New York and used the proceeds of
  Case 1:20-cr-00551-MKB Document 1 Filed 12/02/20 Page 2 of 4 PageID #: 2

                                                                                            2


that transaction for personal use. SEGAL did this through multiple means, including by

using nominee bank accounts to receive proceeds from the sale of the property and using

check cashing companies to cash checks issued to SEGAL as part of the transaction.

               4.     For the 2014 tax year, the defendant HERMAN SEGAL failed to file a

U.S. Individual Income Tax Return, Form 1040, failed to report income of $594,261 and

failed to pay at least $206,249 in federal income taxes.

                                        TAX EVASION

               5.     The allegations contained in paragraphs one through four are realleged

and incorporated as if fully set forth in this paragraph.

               6.     In or about and between January 2014 and April 2015, both dates being

approximate and inclusive, within the Eastern District ofNew York and elsewhere, the

defendant HERMAN SEGAL, together with others, did knowingly and willfully attempt to

evade and defeat substantial income tax due and owing by him to the United States of

America for the 2014 tax year, by committing multiple affirmative acts of evasion, to wit: in

or about January 2014, SEGAL, acting through 432 West 162 Street Acquisition LLC, sold

real property located at 432 West 162nd Street, New York, New York, resulting in
 Case 1:20-cr-00551-MKB Document 1 Filed 12/02/20 Page 3 of 4 PageID #: 3

                                                                                           3

approximately $594,261 in unreported income and approximately $206,249 in taxes due and

owing to the United States of America.

              (Title 26, United States Code, Section 7201; Title 18, United States Code,

Sections 2 and 3551 et seq.)



                                                               A TRUE BILL



                                                              FOREPERSON


 MB.~
SETH D. DUCHARME
ACTING UNITED STATES ATTORNEY
EASTERN DISTRICT OF NEW YORK
                  Case 1:20-cr-00551-MKB Document 1 Filed 12/02/20 Page 4 of 4 PageID #: 4


F.#: 2016R01326
FORMDBD-34                No.
JUN. 85

                                  UNITED STATES DISTRICT COURT
                                               EASTERN District of NEW YORK

                                                    CRIMJNAL DMSION

                                         THE UNITED STATES OF AMERICA
                                                                vs.

                                                       HERMAN SEGAL,

                                                                                          Defendant.

                                                       INDICTMENT
                                   (T. 26, U.S.C., § 7201; T. 18, U.S.C. §§ 2 and 3551 et~-)

                                A true bill.       0   ;J,f

                          ---~--~-----------------F~~m~

                          Filed in open court this----------------- day,

                          of ------------ A.D. 20 -----


                                                                                                Clerk


                          Bail,$ __________ _



                                       Drew G. Rolle, Assistant U.S. Attorney (718) 254-6783
